          IN THE UNITED STATES DISTRICT COURT
             EASTERN DISTRICT OF ARKANSAS
                  JONESBORO DIVISION

CHRISTOPHER HUBLER                                      PLAINTIFF

v.                     No. 3:18-cv-124-DPM

DIRECTV LLC                                          DEFENDANT

                           JUDGMENT
     The complaint is dismissed with prejudice.


                                    _________________________
                                    D.P. Marshall Jr.
                                    United States District Judge

                                    29 November 2018

 
